DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Claims 1–8 are amended, claims 9–15 are cancelled, and claims 16–25 are new due to Applicant's preliminary amendment dated 05/21/2020.
Claims 1–8 and 16–27 are pending.

Election/Restrictions
Applicant’s election without traverse of Species I(i)(a) in the reply filed on 11/22/2022 is acknowledged.

After reconsideration of the requirement of election of species set forth in the Office Action dated 09/29/2022 and in an effort to further prosecution, the requirement of election of species is hereby withdrawn with respect to the selection of (i) (a)–(c) ONLY.  The requirement for election of species remains with respect to wherein each second chemical moiety comprising a structure of Formula ll is one selected from (i) Formula IIa and (ii) outside the scope of Formula IIa, where if (ii) is selected, one of (a)–(k) must be selected.
Claims 1–14 and 16–20 read on the elected species.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/2020 and 11/15/2022 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1–8 and 16–27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al. JP-2017108006-A (hereafter "Kato-JP"), see machine translation referred to herein as Kato-MT.
It is noted that Kato et al. JP-2017108006-A is cited on the IDS of 05/21/2020.  
Regarding claims 1–8 and 16–27, Kato teaches an organic electroluminescence device in which an organic layer including a light emitting layer and an electron blocking layer is sandwiched between an anode and a cathode, wherein the light emitting layer has an aromatic heterocycle having a structure represented by the general formula (1) and wherein the electron blocking layer contains at least one of aromatic heterocyclic derivatives having a structure  represented by the general formulas (3) to (6) (Kato-MT page 2, lines 8–12), wherein the structure represented by the general formula (1) is a host (Kato-MT page 10, lines 4–5), and wherein the light emitting layer further comprises a phosphorescent dopant (Kato-MT page 10, lines 5–6).  Kato teaches examples of the compound of general formula (1) including the compound (21)
    PNG
    media_image1.png
    265
    293
    media_image1.png
    Greyscale
(page 18).  
The device comprising compound (21) described above meets claims 1–8 and 16–26.
For example, compound (21) is an organic molecule comprising one first chemical moiety comprising a structure of Formula I and two second chemical moieties each comprising a structure of Formula II wherein
T is R1;
V is RA;
W is R2;
X is the binding site of a single bond linking the first chemical moiety to one of the two second chemical moieties;
Y is R2;
RA is a 1,3,5-triazinyl group with two substituents RTz;
RW is RI;
RX is the binding site of a single bond linking the first chemical moiety to one of the two second chemical moieties;
RY is RI;
Z is a direct bond;
R1 is hydrogen;
R2 is hydrogen;
RI is hydrogen;
RTz is in each case an unsubstituted C6 aryl group;
Ra is in each case hydrogen and R3 and R4 are not required to be present;
R5 is not required to be present;
R6 is not required to be present;
exactly one of T, V, W, X, and Y is RA
exactly one of W, Y, and X represents the binding site of a single bond linking the first chemical moiety to one of the two second chemical moieties; and
	exactly one of RW, RY, ad RX represents the binding site of a single bond linking the first chemical moiety to one of the two second chemical moieties.
Kato teaches the formation method of the organic layer may be a vacuum deposition method or a wet method (Kato-MT page 21, lines 17–18), which meets claim 27.


Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is (571)272-6424. The examiner can normally be reached Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/E.M.D./Examiner, Art Unit 1786